Citation Nr: 1732016	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obesity, claimed as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran testified in connection with a service connection claim for bilateral foot disability at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

After further proceedings, the Board denied service connection for a bilateral foot disorder in June 2012.  On further appeal to the United States Court of Appeals for Veterans Claims (Court), the Board's decision was vacated when the Court granted a joint motion by the parties to remand the issue to VA with instructions to obtain a new medical opinion.

In March 2014, the Veteran's attorney raised the issue of entitlement to service connection for obesity.  The RO denied that claim in January 2015 and the Veteran filed a timely notice of disagreement.

In June 2016, the Board issued a decision granting entitlement to service connection for bilateral foot disability; and remanding the Veteran's claim for entitlement to service connection for obesity to schedule the Veteran for VA examination.  Additionally, the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The AOJ scheduled the Veteran for VA examination, which was conducted in August 2016.  The Veteran was provided a supplemental statement of the case (SSOC) in March 2017 and the case was returned to the Board for appellate consideration.

The Board notes that in May 2017, the Veteran submitted substantive appeals for entitlement to TDIU prior to August 4, 2016, and basic eligibility to Dependents' Educational Assistance prior to August 4, 2016.  As those claims have not yet been certified to the Board by the AOJ, the Board declines to take jurisdiction at this time.

The issue of entitlement to service connection for obesity, claimed as secondary to a service-connected back disability, is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

On January 6, 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. §§ 1110 and 1131.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service-connected on a direct basis.  Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310.  However, where obesity resulting from a service-connected disease or injury is productive of an impairment beyond that contemplated by the applicable rating criteria, VA may consider an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected disability based on that impairment.  Also, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).

In August 2016, the Veteran was provided VA examination to determine the etiology of his morbid obesity.  The examiner opined, in part, that the Veteran's obesity was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The examiner further indicated that the pathology of obesity tends to be multifactorial in nature, with likely factors including joint pain (in addition to several others).  Given the Veteran's service-connected disability of degenerative arthritis of the cervical and thoracolumbar spine as well as bilateral plantar fasciitis, it is unclear whether joint pain was a factor in the etiology of the Veteran's obesity.  As such, a remand is necessary to obtain further clarification regarding the etiology of the Veteran's obesity.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the August 2016 VA examiner for an addendum opinion.  If the examiner is not available, schedule the Veteran for additional examination with an appropriate medical professional.

Following a review of the record, the VA examiner is asked to furnish an opinion with respect to the following:

a)  Is it at least as likely as not that the Veteran's current obesity was caused or aggravated by any service-connected disability, including degenerative arthritis of the cervical and thoracolumbar spine, bilateral plantar fasciitis and radiculopathy of the upper and lower extremities?

The examiner's opinion should discuss whether any of the Veteran's service-connected disabilities result in joint pain that may be a factor in the etiology of Veteran's obesity.

b)  If the Veteran's obesity is found to be related to a service-connected disability, does it produce any impairment beyond that contemplated by the applicable rating criteria for that service-connected disability?

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

